Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-25-2008

USA v. Chamberlain
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1290




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Chamberlain" (2008). 2008 Decisions. Paper 793.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/793


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                   NOT PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 07-1290
                                   _____________

                          UNITED STATES OF AMERICA

                                             v.

                              BYRON CHAMBERLAIN,

                                         Appellant
                                  _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                (D.C. No. 05-cr-0399)
                     District Judge: Honorable Gene E.K. Pratter
                                  _______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 6, 2008

        Before: FISHER, JORDAN, and VAN ANTWERPEN, Circuit Judges
                             _____________

                                 (Filed: July 25, 2008)
                                  _______________

                             OPINION OF THE COURT
                                 _______________

JORDAN, Circuit Judge

      Byron Chamberlain appeals his sentence, imposed pursuant to the Armed Career

Criminal Act (“ACCA”), 18 U.S.C. § 924(e), for violations of that Act and 18 U.S.C.
§ 922(g)(1), which prohibits convicted felons from carrying firearms. He asserts that the

District Court erred in applying the ACCA at sentencing because one of his prior state

drug convictions did not qualify as an ACCA predicate offense. He further asserts that

his sentence should be vacated because the Fifth and Sixth Amendments require that his

predicate offenses be charged in the indictment and proved to a jury beyond a reasonable

doubt. We will affirm the District Court’s judgment of sentence.1

I.        Background

          On June 13, 2006, Chamberlain was convicted by a jury for possession of a

firearm by a convicted felon. His conviction stemmed from an incident on October 22,

2004, when Philadelphia police officers arrested him for carrying a loaded twelve gauge

shotgun in a city park. On January 29, 2007, the District Court imposed the mandatory

minimum sentence required by the ACCA, sentencing Chamberlain to fifteen years’

imprisonment, three years’ supervised release, and a $100 special assessment fee.

II.       Discussion

          The ACCA applies to recidivists with three or more prior convictions for violent

felonies or “serious drug [offenses].” 18 U.S.C. § 924(e)(1). A serious drug offense is



      1
    The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to both 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). We exercise
plenary review over Chamberlain’s claim that he was not subject to the ACCA. United
States v. Jones, 332 F.3d 688, 690-91 (3d Cir. 2003). We also exercise plenary review
over his claim that the failure to charge his predicate offenses in the indictment and prove
them to the jury violated his Fifth and Sixth Amendment rights. United States v.
Williams, 235 F.3d 858, 861 (3d Cir. 2000).

                                               2
defined as including “an offense under State law, involving manufacturing, distributing,

or possessing with intent to manufacture or distribute, a controlled substance ... for which

a maximum term of imprisonment of ten years or more is prescribed by law.” 18 U.S.C.

§ 924(e)(2)(A)(ii). The District Court applied the ACCA during Chamberlain’s

sentencing because he had previously pleaded guilty to three felony drug convictions.

Those convictions arose from incidents of drug possession and distribution that took

place on September 7, 1993 (the “September offense”), February 25, 1994 (the “February

offense”); and April 27, 1994 (the “April offense”).

       On appeal, Chamberlain acknowledges that his convictions for the February and

April offenses are ACCA predicate offenses because each of those convictions exposed

him to a punishment of ten years or more. He claims, however, that the government

cannot show that his conviction stemming from the September offense exposed him to a

minimum ten-year sentence and that, as a result, he lacks the three convictions necessary

to enhance his sentence under the ACCA.

       The charging document for the September offense indicates that Chamberlain was

charged with–and pleaded guilty to–a violation of 35 Pa. Cons. Stat. § 780-113(a)(30)

(2005) which proscribes “the manufacture, delivery, or possession with intent to

manufacture or deliver, a controlled substance.” The same document also lists the

controlled substance at issue as “cocaine, marihuana.” (App. at 36.) With certain

exceptions not relevant here, Pennsylvania law punishes a conviction for possession with



                                             3
the intent to distribute marijuana with a maximum of five years imprisonment, and

punishes a conviction for possession with the intent to distribute cocaine with a maximum

of ten years imprisonment. 35 Pa. Cons. Stat. Ann. §§ 780-113(f)(1.1) and (2).

       Relying on the differing potential penalties imposed under Pennsylvania law for

possession with the intent to distribute marijuana and for possession with intent to

distribute cocaine, Chamberlain argues that because the charging document for the

September offense lists both cocaine and marijuana, he might have pleaded guilty to

possession with intent to distribute only marijuana, not cocaine. Therefore, he argues,

because a marijuana conviction does not carry a possible ten-year sentence, his conviction

for the September offense cannot be an ACCA predicate offense, and the District Court

erred by applying an enhanced sentence.

       Chamberlain’s argument does not withstand scrutiny. In analyzing when a prior

conviction may serve as an ACCA predicate offense, the permissible evidentiary scope is

limited. Trial courts should “look only to the fact of conviction and the statutory

definition of a prior offense” in determining whether an offense constitutes an ACCA

predicate. Taylor v. United States, 495 U.S. 575, 602 (1990). In addition, the trial court

may also rely on “the terms of the charging document ... or transcript of colloquy between

judge and defendant in which the factual basis for the plea was confirmed by the

defendant or ... some comparable record of [the same] information.” Shepard v. United

States, 544 U.S. 13, 26 (2005).



                                             4
       Here, the plea colloquy between Chamberlain and the Pennsylvania sentencing

court regarding the September offense makes clear that, as a result of that offense,

Chamberlain faced a maximum sentence of ten years’ imprisonment. During that

colloquy, the prosecutor expressly told Chamberlain that his maximum term of

imprisonment for the September offense was ten years. When asked in the presence of

the court whether he understood that potential sentence, Chamberlain replied in the

affirmative. In addition, Chamberlain admitted during the colloquy that, as part of the

September offense, he possessed nearly three grams of cocaine divided into sixty-two

individual packets. Thus, Chamberlain’s plea colloquy was one “in which the factual

basis for the plea was confirmed by the defendant.” Id. Thus, his attempt to manufacture

an ambiguity based on the charging document for the September offense fails.

       Chamberlain next argues that his Fifth and Sixth Amendment rights were violated

because none of his predicate offenses were charged in the indictment or proven to a jury

beyond a reasonable doubt. He seems to recognize, however, that his position is contrary

to precedent (Appellant’s Brief at 32), and we reject his argument. See Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000) (explaining that “[o]ther than the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the prescribed statutory

maximum must be submitted to a jury, and proved beyond a reasonable doubt”) (emphasis

added); Almendarez-Torres v. United States, 523 U.S. 224, 247 (1998) (rejecting claim

that “recidivism must be treated as an element of [an] offense”); United States v.



                                             5
Thornton, 327 F.3d 268, 273 (3d Cir. 2003) (rejecting claim that characterization of

armed career criminal should be treated as element of an offense).

III.   Conclusion

       For the foregoing reasons, we will affirm the District Court’s judgment of

conviction and sentence.




                                            6